DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 2, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2020.
Applicant's election with traverse of claims 3-6 in the reply filed on 08/25/2020 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application” (REMARKS pg. 2).  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search as noted in the requirement for the restriction/election dated 07/02/2020.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 5 objected to because of the following informalities: “Catching” should read –caching—.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “flexible detection terminals” in claim 3 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “flexible detection terminals” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “flexible detection terminals”) is modified by functional language (“for driving and transmitting the ultrasonic detection signal”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that an ultrasonic probe (Page 12 paragraph 3-4) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a control module” in claim 3 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “control module” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “control module”) is modified by functional language (“for setting and controlling”). The limitation meets 
A review of the specification shows that a processor (at least fig. 1) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a computing module” in claim 3 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “computing module” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “computing module”) is modified by functional language (“for inversion”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (at least fig. 1) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a communication unit” in claims 4, 5, and 6 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “communication unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “communication unit”) is modified by functional language (“for day and control information communication”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a signal generator” in claim 5 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “generator” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “signal generator”) is modified by functional language (“for generating and driving”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a master controller” in claim 5 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “master controller” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “master controller”) is modified by functional language (“for scheduling”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (at least fig. 1) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a storage unit” in claim 5 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “storage unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “storage unit”) is modified by functional language (“for storing”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

The limitation “a feature comparison unit” in claim 5 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “the feature comparison unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “feature comparison unit”) is modified by functional language (“for carrying out comparison”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (at least fig. 1) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a human-computer interaction unit” in claim 5 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “human-computer interaction unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “human-computer interaction unit”) is modified by functional language (“for human-computer interaction”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (at least fig. 1) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a data buffering unit” in claim 5 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “data buffering unit” is a generic 
A review of the specification shows that a processor (at least fig. 1) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “an inversion unit” in claim 6 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “inversion unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “inversion unit”) is modified by functional language (“for performing time and spatial inversion”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (at least fig. 1) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a conduction characteristic identification unit” in claim 6 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “conduction characteristic identification unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “conduction characteristic identification unit”) is modified by functional language (“for taking inputs and outputs and identifying vascular condition characteristics”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

The limitation “a feature extraction unit” in claim 6 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “feature extraction unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “feature extraction unit”) is modified by functional language (“for extracting the feature”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a processor (at least fig. 1) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As will be shown herein, Applicant has not provided an enabling disclosure of the claims such that a skilled person in the art would be forced to undertake an undue amount of experimentation in order to attempt to make and use the scope of the claimed invention. It has been previously held that the standard for determining whether the amount of experimentation required to execute an invention is undue requires the analysis of at least the following factors:

The breadth of the claims
The claims are directed to a device that detects beats of the heart and identifies vascular conduction characteristics. The claims are broad in that they recite identifying vascular conduction characteristics. While there is disclosure that the vascular conduction characteristics can be identified between the multi-input signal and the multi-output signal can be identified using digital signal jω) (pg. 17), however, there is no clear disclosure of what the vascular conduction characteristics are nor how the point pulse waves and point fluctuations are used for equation 1. The amount of undue experimentation for a person having ordinary skill in the art would be high in order to detect the vascular condition using the claimed device.

The amount of direction provided by the inventor
The inventor has provided a very limited amount of direction with regards to the claims. While there is while there is disclosure that the vascular conduction characteristics between multiple locations are denoted by H(ejω) (pg. 17), there is no clear disclosure of what the vascular conduction characteristics are nor how the point pulse waves and point fluctuations are used for equation 1 . The amount of undue experimentation for a person having ordinary skill in the art would be high in order to detect the vascular condition using the claimed device.

The existence of working examples
The inventor has not provided any working examples of the claimed invention.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The amount of experimentation required for a skilled artisan to make or use the full scope of the claimed invention would be extremely high. Examiner notes that it has been claimed the device is for detecting the vascular condition based on point fluctuations conduction characteristics of the heart. Because no disclosure has been made of what the vascular conduction characteristics of the heart a . 

 Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Examiner notes that Applicant’s specification does not provide sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Claims 3-6 are directed toward a device that detects beats of the heart muscle and vascular walls and identifies point fluctuation conduction characteristics based on the beats. 
The claims, as currently written, encompass a device which transmits and receives an ultrasonic detection signal, comparing vascular conduction characteristics, identifying vascular conduction characteristics and extracting vascular features in order to detect vascular condition. 
While an equation which denotes vascular conduction characteristics is disclosed on page 17 of the applicant’s specification, no disclosure is made of how the equation is derived from the ultrasonic signals of the flexible detection terminals. A person having ordinary skill in the art cannot reasonably conclude the inventor had possession of a device that detects vascular condition without a proper disclosure for how the received ultrasonic data which could be incorporated into the equation disclosed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation “generating detection signals” in line 14. It is unclear if these are the ultrasonic detection signals transmitted by the flexible detection terminals or different detection signals. For examination purposes, it has been interpreted to mean either.
Claim 4 recites the limitation “a communication unit” in line 5. It is unclear what a communication unit is in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, a communication unit has been interpreted to mean anything capable of communication.

Claim 5 recites the limitation “a signal generator” in line 3. It is unclear what the communication unit is in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, a communication unit has been interpreted to mean anything capable of communication.
Claim 5 recites the limitation “a communication unit” in line 8. It is unclear what a communication unit is in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, a communication unit has been interpreted to mean anything capable of communication.
Claim 5 recites the limitation “a detection signal” in line 11. It is unclear if this is the detection signal of claim 3 line 11 or the detection signal of claim 3 line 14 or a different detection signal. For examination purposes, it has been interpreted to mean any.


Claim 6 recites the limitation “multi-output signal” in line 17. It is unclear what the multi-output signal is, as the multiple point pulse waves appear to be a single output. For examination purposes, it has been interpreted to be the output recited in line 16.
Claim 6 recites the limitation “a communication unit” in line 6. It is unclear what a communication unit is in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, a communication unit has been interpreted to mean anything capable of communication.


Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. For example, applicant argues that in view of the foregoing amendments, it is respectfully submitted that one of ordinary skill in the art would be able to make and/or use the invention, and it is believed that the disclosure would reasonably convey to one skilled in the relevant art that the inventor.., at the time the applications was filed, had possession of the claimed invention. While the claims were amended to remove the limitation of detecting a vascular condition, there remains 35 U.S.C. 112(a) issues regarding the limitation “identification of vascular conduction characteristics”. For example, the claim limitation lacks enablement because the disclosure does not provide a person having ordinary skill in the art with enough information to be able to make or use the invention to identify vascular conduction characteristics and further does not provide written description of what the vascular conduction characteristics are and how they are identified for a person having ordinary skill in the art to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793